Per curiam.
According to the record of this case, Charles T. Corn, an attorney, accepted a sum of money to represent a woman in a divorce action. He refused to perform any of the work necessary to conclude the matter, in spite of the continued requests of his client, and refused to return papers belonging to his client.
A letter from the office of the General Counsel of the State Bar encouraging Corn to resolve the matter went without response. A month later, a “Memorandum of Complaint” was served upon Corn. He filed no response. Upon the finding of probable cause that Corn had violated Standard 44 of Bar Rule 4-102 (Code Ann. Title 9 Appendix), disciplinary proceedings were initiated, and a Special Master was appointed. Corn failed to respond to these proceedings, and failed to appear at the hearing set by the Special Master, offering nothing in response.
The Special Master recommended that Corn be suspended from the practice of law for six months, in which recommendation the Disciplinary Board joined. The recommendation of the Disciplinary Board is approved. Charles T. Corn is suspended from the practice of law for a period of six months.

All the Justices concur.

Allen J. Walters, for appellee.